934 A.2d 243 (2007)
284 Conn. 927
Francis D. ANGIOLILLO et al.
v.
Terry L. BUCKMILLER et al.
Supreme Court of Connecticut.
Decided October 16, 2007.
Eddi Z. Zyko, Middlebury, in support of the petition.
Christopher Y. Duby, Eileen R. Becker and W. Glenn Pierson, Wallingford, in opposition.
The plaintiffs' petition for certification for appeal from the Appellate Court, 102 Conn.App. 697, 927 A.2d 312 (2007), is denied.
ROGERS, C.J., and SCHALLER, J., did not participate in the consideration or decision of this petition.